Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 9/14/2022

	The status of the claims is as follows:
		Claims 1-6 (claim 6 newly added) are herein addressed in detail below.

	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keys et al. (5,054,242).
As shown in Figure 9, Keys et al. (5,054,242) disclose a vehicle door window glass support structure comprising a sash part (156) protruding upward with respect to a door panel and window glass (14) that is elevated or lowered along the sash part (156), wherein the sash part (156) includes a glass position regulating means (150 and 152) that including a guide rail (148) extending in a longitudinal direction of the sash part (156) and a slider (158) that is secured (see figure below) to the window glass (14) and slidably inserted into the guide rail (148) wherein the guide rail (148) and the slider (158) determine the position of the window glass in both vehicle interior and exterior directions and an intersecting direction that intersects the vehicle interior and exterior directions at least at a position where the window glass (14) is elevated most (regulates the window along its entire path) and wherein the vehicle door window glass support structure includes a transmission mechanism (specification defines movable windows and are therefore either electrically operated or manually operated with both methods being considered “a transmission mechanism”) connected (all things are connected and any operator would be connected to the slider via the window in this case.  Furthermore, the applicant broadly states that the transmission mechanism is “connected” and not “directly connected” to the slider) to the slider that transmits a driving force from a drive source to the window glass (14) [Claim 1];
Wherein the glass position regulating means includes a guide section that is provided in the sash part (156) and surrounded by a pair of walls (148) arranged opposite the vehicle interior and exterior directions and a pair of wall arranged opposite the intersection direction so s to be continuous to a longitudinal direction of the sash part (156), there is provided a slider (158) that is secured to the window glass (14) and slidably inserted into the guide section of the guide rail (see Figure below) and the position of the window glass (14) is determined by the slider and the walls of the guide section [Claim 2];
Wherein the sash part (156) includes a guide rail that is open toward the vehicle exterior side and extends in the longitudinal direction of the sash part and that internally includes the guide section and the window glass (14) is positioned on the vehicle exterior side of the guide rail and the slider (158) includes a glass securing part (see figure below) secured to a vehicle interior side surface of the window glass (14) arranged opposite an open portion of the guide rail (see figure below) and a sliding part located at vehicle interior side with respect to the glass securing part so as to be slidably disposed in the guide section [Claim 3]; 
Wherein the sliding part (158) includes a sliding base having a solid structure that beings an outer surface into contact with the wall forming the guide section (see Figure below) and a first and second elastic contact parts (the arms (157) that extend from opposite sides of the slider) provided at different position in the longitudinal direction of the upright pillar sash with respect to the sliding base and elastically deformably coming in contact with respective walls arranged opposite the vehicle interior and exterior directions out of the guide section (see Figure below) [Claim 4]; and
Wherein a door sash surrounding (18) a window opening opened and closed by the window glass (14) is provided above the door panel and the sash part is an upright pillar sash extending downward from an end of an upper sash (the upper part of door opening, i.e., a hard top per se) located at an upper edge of the door sash and the intersecting direction is inner and outer peripheral directions of the door sash defines the window opening as an inner peripheral side (see figures 1 and 3) [Claim 5].




    PNG
    media_image1.png
    472
    495
    media_image1.png
    Greyscale


Claim(s) 1 and 5 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruzich (5,035,083).
As shown in Figures 1 and 4, Kruzich (5,035,083) disclose a vehicle door window glass support structure (see figure 4) comprising a sash part (see figure 2, 18) protruding upward with respect to a door panel and window glass (14) that is elevated or lowered along the sash part (68), wherein the sash part (68) includes a glass position regulating means that including a guide rail (84) extending in a longitudinal direction of the sash part (68) and a slider (80) that is secured (86) to the window glass (14) and slidably inserted into the guide rail (84) wherein the guide rail (84) and the slider (80) determine the position of the window glass in both vehicle interior and exterior directions and an intersecting direction that intersects the vehicle interior and exterior directions at least at a position where the window glass (14) is elevated most and wherein the vehicle door window glass support structure includes a transmission mechanism (48) is directly connected to the slider (80) that transmits a driving force from a drive source (61) to the window glass (14) [Claim 1];
Wherein a door sash surrounding (see figures 1 and 2) a window opening opened and closed by the window glass (14) is provided above the door panel and the sash part is an upright pillar sash extending downward from an end of an upper sash (the upper part of door opening, i.e., a hard top per se) located at an upper edge of the door sash and the intersecting direction is inner and outer peripheral directions of the door sash defines the window opening as an inner peripheral side (see figure 4) [Claim 5].
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to claim(s) 1-6 have been considered but respectively, are not deemed persuasive.  As stated in the applicant’s arguments, Keys (‘242) fails to discloses “a transmission mechanism connected to the slider that transmits a driving force from a drive source to the window glass”.  Respectively, the Examiner disagrees.  It appears that the applicant’s arguments are more limiting than that of the applicant’s currently recited claims.  As stated above every movable window has a transmission mechanism (either manual or electric) that operates the window glass to be moved between open and closed positions and is therefore connected to the window and including the movable parts of the window.  The applicant would be correct in stating that the transmission mechanism is NOT DIRECTLY CONNECTED to the slider.
The Examiner has applied a second rejection (35 U.S.C. 102(a)(1) as being anticipated by Kruzich (5,035,083)) to read on the broadly recited claim 1 (and claim 5) if the applicant did include the transmission mechanism being –directly connected—to the slider.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634